Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The references listed in the Information Disclosure Statement (IDS) filed on 04/30/2021 have been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms).
                                                                    Drawings
The Drawings filed on 04/30/2021 have been considered and approved by the examiner.
         References Cited
The references of interest are cited: UM et al. (US 20190296265 A1) teaches a display device (1), and in Fig. 2, UM shows an adhesive member (300) disposed between the window (200) and the display panel. (100). JOO et al. (US 20190181389 A1) also teaches in Fig. 2, a display device includes a display element, and an adhesive member (400) disposed between the display element and the window. However, the prior art(s) fail to teach, for example the adhesive member includes: a first adhesive layer including a conductive ball; and a second adhesive layer facing the first adhesive layer, the second adhesive layer including: a first area including a color-changing material, and a second area adjacent to the first area and excluding the color-changing material as the claimed invention.

This Application, was also searched, in https://iq.ip.com/discover, in view of the limitations of the claimed invention. The search was ineffective.
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Please see ¶0004 as indicated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Telephone Inquiry Contacts 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASMINE J CLARK/Primary Examiner, Art Unit 2816